Citation Nr: 0607089	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  96-48 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a convulsive 
disorder, currently rated as 20 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1963.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a July 1996 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  The case was most recently remanded by the Board in 
August 2004, and development was conducted with respect to 
the issue of entitlement to an increased rating for a 
convulsive disorder to equitably adjudicate this issue.  

The adjudication of the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability must be deferred, and is addressed in the 
REMAND portion of the decision below.   


FINDING OF FACT

The weight of the clinical evidence is against a conclusion 
that the veteran had one major seizure in the last six months 
or 2 major seizures in the last year or that she suffers from 
5 to 8 minor seizures on average each week.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
convulsive disorder are not met.  38 U.S.C.A. §§ 1155, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.124a, Diagnostic Codes (DCs) 8910, 8911 (2005).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, she has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In April 2002, January 2003, June 2003, August 2005, and 
September 2005 letters, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, these letters 
notified the veteran that VA would make reasonable efforts to 
help her obtain necessary evidence with regard to the issue 
adjudicated below but that she had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this claim.  Further, VA 
notified the veteran of her opportunity to submit additional 
evidence to support her claim, as she was told to provide any 
additional evidence or information she had pertaining to her 
claim.  Thus, she may be considered to have been advised of 
her duty to submit all pertinent evidence in her possession 
or notify VA of any missing evidence.  

In addition, the RO issued a detailed September 1996 
statement of the case (SOC) and multiple supplemental 
statements of the case (SSOCs), in which the veteran and her 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claim adjudicated herein, and 
the September 1996 SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating for the veteran's convulsive disorder.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters informing her of the VCAA may not have technically 
informed the veteran of each element of the VCAA, the veteran 
was nonetheless properly notified of all the provisions of 
the VCAA by the November 2005 SSOC.  All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim adjudicated herein has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issue 
adjudicated below.  In this regard, the private treatment 
records that the Board requested be obtained in its August 
2004 remand have been procured.  Moreover, while the veteran 
has referenced receipt of Social Security disability benefits 
due, according to her, at least in part to the service-
connected convulsive disorder, the RO has twice contacted the 
Social Security Administration in order to obtain any records 
which would pertain to such a disability award but has 
received a negative reply on both occasions.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to the claim 
adjudicated below, under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development of the 
issue adjudicated herein.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability due to seizures is rated under the provisions of 
38 C.F.R. § 4.124a, DC 8910 and 8911.  Under these 
provisions, a 20 percent evaluation is warranted for at least 
one major seizure in the last two years; or at least two 
minor seizures in the last six months.  At least one major 
seizure in the last six months or two in the last year, or an 
average of five to eight minor seizures a week, warrants a 40 
percent disability rating.  

Note (1) following DCs 8910 and 8911 states that a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  

Note (2) following DCs 8910 and 8911 states that a minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  

With the above criteria in mind, the relevant facts will be 
briefly summarized.  Service connection for a convulsive 
disorder was granted by a January 1981 rating decision at a 
disability rating of 20 percent.  The pertinent clinical 
evidence of record at that time included the service medical 
records reflecting evidence of syncope with intermittent 
ataxia and blurred vision.  An electroencephalogram (EEG) 
conducted in September 1963 was normal, with the reports from 
this testing reflecting a three month history of a possible, 
petit mal, convulsive disorder occurring weekly for a three 
month period.  Other impressions during service were that the 
veteran's disturbances were possibly psychogenic in nature.  

After service, an April 1964 VA examination report indicated 
the veteran suffered from idiopathic epileptiform seizures 
that had been present before she entered service.  The 
examiner noted at that time that the veteran was on 
medication for these seizures and that she was not able to 
control the attacks entirely.  She reported that her last 
attack occurred six months prior to the April 1968 
examination.  

Following the delivery of her child in October 1964, the 
veteran suffered a convulsion with a generalized clonic and 
tonic seizure at the time of resection from anesthesia.  It 
was noted at that time that the veteran had a history of 
generalized seizures, and it was undecided by the examiners 
whether the episodes she suffered from at that time 
represented eclampsia or were related to her prior seizures. 

Thereafter, the evidence includes a July 1978 report from a 
private physician with accompanying reports from office 
visits with this physician which included the observation 
that there was a "large amount of psychiatric overlay in 
[the veteran's] clinical picture."  This examiner stated 
that the veteran's "epilepsy" was very well controlled, and 
that he had not definitely determined whether the veteran has 
had any true epileptic seizures or suffered instead from 
"psychogenically induced seizures."  The diagnosis 
following an examination by a private psychiatrist in 
November 1980 was "possible seizure disorder," but a 
private neurologist stated following an examination of the 
veteran in December 1980 and review of her history that the 
veteran's symptoms and EEG were consistent with a convulsive 
disorder, "which at the current time is not under 
satisfactory control."  It was indicated on this report that 
the veteran was taking Dilantin and phenobarbital.  

An October 1981 conclusion by one of the veteran's physicians 
reflects that "[r]epeat EEG's have been non-diagnostic and 
the [veteran's] 'seizures' are believed to have a strong 
psychological overlay."  Reports from VA hospitalization 
from October 1981 to November 1981 resulted in a principal 
diagnosis of drug dependent personality disorder.  
Thereafter, service connection for a convulsive disorder was 
severed by rating action dated in May 1982 on the stated 
basis that "[c]urrent medical evidence does not establish 
that the veteran suffers from a convulsive disorder or any 
other ratable disability which was incurred during military 
service."  The adjudicators at that time attributed the 
pertinent symptoms to drug dependent personality disorder, a 
disability for which service connection is precluded by law.  
See Beno v. Principi, 3 Vet. App. 439, 441 (1992); 
38 C.F.R. § 3.303(c).  However, service connection for a 
convulsive disorder was restored by a January 1983 Board 
decision which found that the original grant of service 
connection was not clearly and unmistakably erroneous.  A 
January 1983 rating decision which effectuated this Board 
decision again assigned a 20 percent rating for the veteran's 
convulsive disorder, and this rating has been continued until 
the present time.

Summarizing some of the more recent pertinent clinical 
evidence, again, the disability picture is complicated by the 
fact that there appears to be overlapping disability 
resulting from non-service connected psychiatric/psychogenic 
features.  In this regard, given the non-definitive nature of 
the EEG and other objective clinical findings, the seizures 
have been described as representing "both pseudo and partial 
complex seizures."  See July 21, 1986, private physician's 
statement.   

As to the severity and frequency of the veteran's seizures, a 
private clinical report dated in January 1996 reflects the 
veteran reporting that she suffered from approximately five 
small nocturnal seizures a week.  The veteran was described 
as being a "very highly functional woman" by a VA physician 
in May 1999, and a VA physician who examined the veteran in 
January 2002, and reviewed the claims file, stated that 
"[i]t appears that [the veteran] has had none or very few of 
the complex partial seizures with secondary generalization in 
the last several years."  He did indicate that the veteran's 
"pseudoseizures" occur frequently, but concluded as 
follows:  

It is my opinion, based on her current 
history, that she is not disabled in any 
way, shape or form relative to her 
seizure disorder or to her seizure 
medications.  This is because, if she is 
having events, she is describing them at 
night time and they do not appear to be 
generalized seizures . . . "  

Reports from a VA social and industrial survey compiled in 
April 2003 reflect the conclusion that the veteran had 
suffered from "severe outcomes from a variety of medical as 
well as psychosocial problems."  It was also concluded in 
this report that the veteran's ability to work had been 
limited by "bio-psychosocial problems."  Additional 
pertinent clinical evidence includes private clinical reports 
from a physician dated from 2002 to 2004 describing the 
veteran's seizures alternatively as being "well 
controlled," "stable" and under "excellent" control.  

Applying the pertinent legal criteria to the facts summarized 
above, the weight of the clinical evidence summarized above 
does not reflect that the veteran has suffered from one major 
seizure in the last six months or two in the last year, or 
that she suffers from an average of five to eight minor 
seizures a week.  Review of the contentions of the veteran 
also does not reflect her specifically asserting that her 
service-connected seizures occur in the manner and frequency 
required for an increased rating.  As such, the Board 
concludes that entitlement to a rating in excess of 20 
percent for a seizure disorder is not warranted under DCs 
8910 and 8911.  As support for this conclusion, attention is 
directed to the conclusion by the VA physician who examined 
the veteran in January 2002 that the veteran is not disabled 
"in any way, shape or form" due to seizures.  This 
assessment is supported by a clear preponderance of the 
evidence in the claims folder.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due solely to the veteran's 
service-connected convulsive disorder is demonstrated, nor is 
there any other evidence that this condition, by itself, 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  

While the record does reflect opinions from physicians 
finding that the veteran is "totally disabled," (see eg. 
September 10, 1984, and October 30, 2000, opinions) these 
opinions refer to non-service connected medical conditions 
for which service connection has not been granted, to include 
high blood pressure, hypothyroidism, various psychiatric 
disabilities, and rheumatoid arthritis, as impacting the 
veteran's ability to work, and do not state that the veteran 
is not able to work due solely to her service-connected 
convulsive disorder.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 
While the veteran has not specifically described seizures of 
the type and frequency necessary for increased compensation 
under the applicable diagnostic codes, she does assert a much 
more debilitating condition due to her convulsive disorder 
than was demonstrated by the evidence cited above, and the 
Board fully respects the veteran's sincere assertions in this 
case.  However, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.   


ORDER

Entitlement to a rating in excess of 20 percent for a 
convulsive disorder is denied.  


REMAND

The August 2004 Board remand directed the RO to adjudicate 
the issue of entitlement to service connection for a 
psychiatric disorder.  If this claim was denied, the veteran 
was to be notified of the denial and of her appellate rights 
with respect to this issue.  While the November 2005 SSOC 
made some general reference with regard to the issue of 
whether the veteran actually has a current psychiatric 
disability, the RO did not conduct the formal adjudication of 
the secondary service connection issue requested in the 
August 2004 remand.  Accordingly, as the Board is required to 
insure compliance with the instructions of it remands, the RO 
will be requested again upon remand to formally adjudicate 
the issue of entitlement to secondary service connection for 
a psychiatric disorder.  Stegall v. West, 11 Vet. App. 268 
(1998).  As this secondary service connection issue is 
inextricably intertwined with the issue of entitlement to a 
total disability rating for compensation based on individual 
unemployability, the Board must defer its adjudication of 
that issue at this time.  

For the reasons stated above, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

1.  The RO is to prepare a rating 
decision formally adjudicating the issue 
of entitlement to service connection for 
a psychiatric disorder on a secondary 
basis, to include on the basis of 
aggravation as set forth in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
this claim is denied, the veteran is to 
be notified of the denial and of her 
appellate rights with respect to this 
issue.  

2.  Following the completion of the 
above, the claim for a total disability 
rating for compensation based on 
individual unemployability should be 
readjudicated by the RO.  If this does 
not result in a complete grant of all 
benefits sought by the veteran, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for total disability rating for 
compensation based on individual 
unemployability, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to this 
issue.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


